Madden, Judge,
dissenting:
I dissent from the decision of the court. The situation is that the plaintiffs are United States District Judges, that the 1946 statute says that United States District Judges should be paid $15,000 per year, but that the Government refuses to pay these plaintiffs at that rate. This gives the appearance of a plain violation of a statutory right. But the Govern*706ment says that the intention of Congress, in the 1946 Act, was not to give to retired judges the benefit of the Act. It says that the Act of February 25, 1919, under which the plaintiffs retired, together with certain legislative history in relation to the 1946 Act, prove this intention. The plaintiffs say that the 1946 Act is so plain in its language that resort to these other matters to ascertain its meaning is unnecessary and, therefore, improper.
I think that the meaning of the 1946 Act is plain, and doubt whether it would be proper to give it another meaning even if the evidence of another intention on the part of Congress were convincing. But I think that it is not necessary to decide that question, because the evidence does not convince me. As to the 1919 Act, its statement that a judge might retire “upon the salary of which he is then in receipt” seems to me to have no bearing upon the meaning of the 1946 Act. It may indicate that the 1919 Congress intended that the judges who retired under the act should continue to receive their salaries though Congress should set a lower salary for newly appointed judges, and conversely, that if the salaries of new judges or active judges should be raised, those of retired judges should not. There is no legislative history to indicate that Congress in 1919 had definite views about these questions. It is much more likely that what it meant was this, and no more, that a judge could retire at full salary. As to what a subsequent Congress would desire to do, no evidence appears that Congress gave thought to that question.
After 1919, and before the activity in Congress in relation to the 1946 Act, the case of Booth v. United States, 291 U. S. 339, was decided by the Supreme Court, definitely defining the status of the retired federal judge as still a judge. On October 29, 1945, H. Kept. 1162,79th Congress, 1st Session, was submitted to the House of Representatives by its Committee on the Judiciary. The report related to H. R. 2181, which was similar in terms to S. 920 which some nine months later was enacted by both houses. The report on page 12 said “The effect of the proposed $5,000 salary increase on the cost of support of the Federal judiciary is relatively minor. It touches some 284 judgships. * * *” In a footnote the clas-*707siffcations of judges were enumerated, and a number was given which was, in fact, the number of active judges of each class. These numbers, when we add them, make 284. Then comes this statement:
Retired and resigned judges will not receive the proposed salary increases. The statutes provide that such judges shall receive the salary payable at the time of retirement or resignation (28 U. S. C., secs. 375, 375a, 375d (1940)).
The House of Representatives, so far as appears, gave no consideration to H. R. 2181, or to the committee report. In the Senate, S. 920 was reported by the Senate Committee on the Judiciary on June 28, 1946, in Rept. No. 1631. The report said:
The purpose and effect of the bill is to provide for a $5,000 increase in the annual salary of each member of the Federal Judiciary, with the exception of the judge of the District Court of the Virgin Islands, whose salary is fixed by separate statutes.
The report said on page 2:
On the basis of 284 judgeships (there has recently been a slight increase in number for which no figures are yet available), the additional annual gross expenditure would be $1,420,000, and that would result in a total gross expenditure for judicial salaries of $4,523,-500.
The bill was amended in the Senate to include the judge of the Virgin Islands, and the judges of the Tax Court, and was then passed. Nothing in the debates in the Senate throws light on our problem. S. 920 then went to the House. There again the debates did not touch our question. Three members of the House, in extensions of remarks which would not, I suppose, have been available to the members until after the House had acted, spoke of the number of judge-ships affected by the bill as being 284, or approximately that many.
I find in this history very little evidence that the 1946 Act does not mean what it says. The writer of the report on H. R. 2181 was, apparently, of the mistaken opinion that, *708because the 1919 Act says what it says, the new legislation would not apply to retired judges. That proposition would not have stood the test of debate or discussion. But, the bill never coming before the House, there is, of course, no evidence that the House acquiesced in the statement in the report.
In the Senate, and later in the House, on S. 920 which became the 1946 Act, nothing whatever, except the mention of the numbers of the various types of judges to be affected by the bill, indicates that retired judges were not to be included. Whoever furnished these numbers apparently did not know or had forgotten about the retired judges. But that is no reason why the meaning of the Act’s language should be warped to accord with this lack of information or lapse of memory. If the Act had been written to say what the Government says it means, it would have been difficult indeed to justify the omission of the retired judges. The Act was largely a cost of living increase in salary, and the need of the retired judges for the increase was the same as that of the active judges.
I think that the plaintiffs’ petitions state good causes of action, and that the demurrers should be overruled.
Whaley, Chief Justice, took no part in the decision of this case.